DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 06/24/2022 have been fully considered but are moot in view of the new grounds of rejections given below. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 32, 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 32 and 33 all recite, “…the at least one thermally resistant layer.” There is insufficient antecedent basis for the term. There is antecedent basis for the term, “the at least one additional thermally resistant layer” and it is assumed that this is the layer being referred to by Applicant. The claims are also interpreted as meaning the same. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23-25, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Brenner (US20210288366A1; relied upon as 102(a)(2) art as of the filing date of Oct. 4, 2017).
Regarding claim 21, JP’896 teaches a vehicle having a high-voltage battery (“[t]he assembled battery 1 is used in, for example, a hybrid vehicle…” ([0020])), comprising: 
a housing (case 40 and cover 30, FIG. 3; [0022]); and 
at least one battery cell arranged in the housing (plurality of battery cells 10, FIG. 3; [0022]), wherein 
the at least one battery cell has a battery cell housing (outer case 11, FIG. 1; “[e]ach battery cell 10 constituting the laminate includes an outer case 11 constituting an outer shell such as an aluminum can” ([0026])) with an emergency ventilation opening (safety valve 13, FIG. 1; [0029]) which opens at a predefined internal cell pressure (“when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken” ([0029])) and through which gas are able to escape (“…[b]y releasing the gas to the outside of the cell” ([0029])) from an interior of the battery cell housing into the housing (the gas would necessarily escape into the interior of the case 40 (i.e., housing)) of the high-voltage battery in an event of at least one of a fault with and damage to the battery cell (“…when the internal pressure of the battery cell 10 becomes an abnormal pressure” ([0029]); an increase in pressure to an abnormal pressure is considered a fault and/or damage to the battery cell),
the emergency ventilation opening faces a wall of the housing (the vent 13 faces the interior of cover 30, see FIGs. 1 and 3) against which the gas flows in the event of the at least one of the fault with or the damage to the battery cell (the flow of the gas would necessarily meet the limitation based on the structure, see FIG. 3), and
the wall of the housing of the high-voltage battery is locally more thermally resistant in a region (cover 30, which is heat-resistant, FIG. 3; [0010]-[0011]) in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell than in regions of the wall that are at a distance therefrom (“[t]he cover portion 30 is provided so as to insulate the bus bar 20 and the outer case 11 of the battery cell 10 and cover at least the upper surface 11 a portion of the outer case excluding the safety valve 13 and the electrode terminal 12.” ([0030])).  
JP’896 does not teach at least one additional thermally resistant layer that, in the region of the at least one emergency ventilation opening, contains at least one of: layered silicates or mica, mineral fibers or glass fibers, or ceramic, the least one additional thermally resistant layer is arranged in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell, such that the gas impinges directly on the at least one additional thermally resistant layer.
However, Brenner teaches the deficient limitation. Brenner relates to an energy storage system for use in a vehicle (abstract) and is thus analogous art. Brenner teaches an energy storage system 100 that has a plurality of lithium-ion cells 10 (FIG. 2, [0055]). The energy storage system includes a housing (FIG. 3, [0062]) and an additionally thermally resistant layer (barrier layer 22, FIG. 3; [0070]). The additionally thermally resistant layer (i.e., barrier layer 22) is preferably arranged over the entire interior of the energy storage system (see [0070]). Where the entirety of the interior of the energy storage system is covered with the barrier layer, the limitation of, “the at least one additional thermally resistant layer is arranged in the region in which the emergency ventilation opening is arranged and… the gas impinges directly on the at least one additional thermally resistant layer” is necessarily met. Brenner also teaches the least one additional thermally resistant layer that, contains at least one of: layered silicates (silicates, [0073]) or mica, mineral fibers or glass fibers, or ceramic (metal oxide, [0073]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified JP’896 with Brenner by adding an additionally thermally resistant layer (barrier layer 22) over the entire interior of the battery of JP’896 to arrive at the claimed invention wherein at least one additional thermally resistant layer is arranged in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell  housing in the event of the at least one of the fault with or the damage to the battery cell, such that the gas impinges directly on the at least one additional thermally resistant layer. The skilled person would have been motivated to do so in order to prevent the entry and exit of gases and/or liquids into or from the interior space of the housing ([0070]). 
Regarding claim 23, JP’896 in view of Brenner teaches the vehicle according to claim 21 as described above. JP’896 also teaches wherein the wall is made of a plastic material (the cover can be made of synthetic resins, e.g., polypropylene, polyphenylene sulfide, etc.; [0036])) that is locally more thermally resistant (the resin has heat resistance which is held to meet the limitation; [0037]) in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell.  
Regarding claim 24, JP’896 in view of Brenner teach the vehicle according to claim 21 as described above. JP’896 also teaches wherein the emergency ventilation opening is closed off in a gastight manner in a normal state of the battery cell (“[f]or example, the safety valve 13 is configured by sticking and closing a thin metal film in a hole opened in the upper surface 11a of the outer case of the battery cell 10. In this case, when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken and the hole opened in the upper surface 11a of the outer case is opened, and the inside of the battery cell 10 is opened.” (emphasis added, [0029]); it is understood that the safety valve 13 is gastight since it is closed (i.e., sealed) during normal operation until the battery cell reaches an abnormal pressure).  
Regarding claim 25, JP’896 in view of Brenner teaches the vehicle according to claim 21 as described above. JP’896 also teaches wherein the emergency ventilation opening is formed by an intended breaking point that opens when the predefined internal cell pressure is exceeded (“[i]n this case, when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken and the hole opened in the upper surface 11a of the outer case is opened, and the inside of the battery cell 10 is opened.” (emphasis added, [0029]); the hole is the intended breaking point that opens when the battery cell becomes an abnormal pressure, i.e., when the predefined internal cell pressure is exceeded).  
Regarding claim 34, JP’896 in view of Brenner teach the vehicle according to claim 21 as described above. JP’896 also teaches wherein the at least one battery cell is arranged such that the emergency ventilation opening faces an upper wall, with respect to a direction of gravity, or a cover of the high-voltage battery as shown below.
JP’896 does not specifically mention how the plurality of battery cells 10 are oriented with respect to gravity. However, it is conventional to specify portions of a device in the direction of gravity as being from upper to lower. In this regard, JP’896 teaches that the upper surface 11a of each battery cell is a negative terminal ([0026]). See FIGs. 1 and 3 of JP’896. The direction of gravity is therefore from the top of the page to the bottom of the page in the conventional understanding of the term “upper.” The alleged emergency ventilation opening (safety valve 13) therefore faces an “upper wall” or “a cover” (i.e., the cover 30) with the respect to a direction of gravity and the limitation is more likely than not met by JP’896.
Regarding claim 35, JP’896 in view of Brenner teach the vehicle according to claim 21 as described above. JP’896 also teaches wherein the wall is more thermally resistant on a side facing the emergency ventilation opening that is an inside of the housing than in regions of the wall that are at a distance therefrom. As noted above, the cover 30
 of JP’896 is the alleged portion of the wall of the housing that is more thermally resistant than in regions of the wall that are a distance from the emergency ventilation of the battery cells 10. The cover 30 (i.e., wall of the instant claims) faces the emergency ventilation opening (safety valve 13) and thus the limitation is met.  
Regarding claim 36, JP’896 in view of Brenner teach the vehicle according to claim 21 as described above. JP’896 also teaches wherein a plurality of battery cells (plurality of battery cells 10, FIG. 3; [0022]) whose housings (outer case 11, FIG. 1; “[e]ach battery cell 10 constituting the laminate includes an outer case 11 constituting an outer shell such as an aluminum can” ([0026])) each have an emergency ventilation opening (safety valve 13, FIG. 1; [0029] ) are arranged in the housing of the high-voltage battery (see FIG. 3, the plurality of battery cells 10 are arranged in the housing 40).  
Regarding claim 37, JP’896 in view of Brenner teaches the vehicle according to claim 36 as described above. JP’896 also teaches wherein all of the plurality of battery cells are arranged such that their respective emergency ventilation openings face the same wall of the housing. See FIG. 3. The plurality of battery cells 10 are identical in their structure and orientation. The emergency ventilation opening (safety valve 13, see FIG. 1) is proximal to the upper surface 11a of the battery cell 10, which is located on the upper side of the battery. Thus, the limitation is met.
Regarding claim 38, JP’896 in view of Brenner teach the vehicle according to claim 36 as described above. JP’896 also teaches wherein the wall is more thermally resistant in the region of all of the emergency ventilation openings than in regions of the wall of the housing that are at a distance therefrom. As noted above, the cover 30 of JP’896 is the alleged portion of the wall of the housing that is more thermally resistant than in regions of the wall that are a distance from the emergency ventilation of the battery cells 10. The cover 30 (i.e., wall of the instant claims) faces the emergency ventilation openings (safety valve 13) of all of the battery cells 10 and thus the limitation is met.  
Claims 22 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Brenner (US20210288366A1) and further in view of Liu (US20160254578A1).
Regarding claim 22, JP’896 in view of Brenner teaches the vehicle according to claim 21 as described above.
JP’896 does not teach wherein the wall is made of aluminum sheet metal that is locally more thermally resistant in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell.  
However, Liu teaches the deficient limitations. Liu relates to the design of electrical energy storage devices for powering vehicles (abstract) and is thus analogous art. Liu teaches a portable electrical energy storage device 10 that includes a plurality of battery cells 14. Liu teaches that the shell 18 (analogous to case 40 and cover 30 of JP’896) that holds the plurality of battery cells may be made of metal or non-metal materials, such as aluminum:
“Referring to FIG. 1, a portable electrical energy storage device 10 includes an electrical energy storage cell module 12 including a plurality of individual electrical energy storage cells 14. The electrical energy storage cell module 12 is housed within a housing 16 that includes a shell 18, a cover 20, and a base 22. Shell 18, cover 20 and base 22 are formed from the same or different rigid noncombustible material, such as a metal or non-metal such as a plastic. An exemplary non-limiting example of a metal is aluminum.” (emphasis added, [0051])
 
See FIG. 2 of Liu: the shell 18 appears to be formed from a sheet which meets the “sheet metal” limitation of the claim. Accordingly, Liu teaches that plastic material and metals were known alternative materials in the art for producing battery housings before the effective filing date of the invention. Accordingly, the skilled person could have simply substituted the synthetic resin material of JP’896 (see [0023] of JP’896) with the aluminum sheet metal of Liu and the substitution would have predictably resulted in a battery housing that is noncombustible and provided structural protection to the battery cells therein. See MPEP 2143 §I.B. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 21 as taught by JP’896 with that of Liu by simply substituting the wall material with aluminum such that wherein the wall is made of aluminum sheet metal that is locally more thermally resistant in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell.  
In the alternative, it has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used aluminum as the housing (case 30, cover 40) material because Liu teaches such materials as being suitable as a housing material in energy storage devices.
Regarding claim 40, JP’896 in view of Brenner teaches the vehicle according to claim 21 as described above.
JP’896 does not teach that the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned. 
The specification describes that the wall of the housing may be aluminum ([0013]) or plastic ([0014]). Since the specification must enable the full scope of the claims (see MPEP 2164), at least one of these exemplary materials (aluminum, plastic) must meet the scope of claim 40, otherwise the claim would not be enabled. Given that aluminum does not have the ability to combust unlike plastics, and that the melting point of metals are generally higher than plastics, it is believed that where the wall is made of aluminum is more likely to meet the requirements of claim 40 than if the wall was made of plastic. 
As noted in the rejection of claim 22, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the synthetic resin material of JP’896 (see [0023] of JP’896) with the aluminum sheet metal of Liu. It would have similarly have been obvious for the skilled person to have arrived at the claimed invention of claim 40 in the same manner where the synthetic resin material of JP’896 is substituted with the aluminum sheet metal of Liu, and such a modification would have necessarily resulted in a vehicle wherein the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned.
Claims 27, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Brenner (US20210288366A1), and further in view of Haynes (US20160211495A1).
Regarding claim 27, JP’896 in view of Brenner teaches the vehicle according to claim 21 as described above.
Brenner, which is relied upon for the at least one thermally resistant layer, does not teach wherein the at least one thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0035]) has a total thickness of at least 0.1 mm. 
However, Haynes teaches the deficient limitation. Haynes relates to a battery system for a vehicle having a protective material (abstract) as a fire guard ([0001]) and is thus analogous art.
 Haynes teaches a protective layer of alumina, silica or aluminosilicate ceramic material ([0007]). This layer preferably has a thickness of about 2-10 mm, which overlaps with the instantly claimed range of at least 0.1 mm. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention due to the overlapping ranges. The skilled person would have been motivated to do so in order to protect the housing of the battery from heat/flames ([0005], [0001]).
Regarding claim 30, JP’896 in view of Haynes teaches the vehicle according to claim 27 as described above. Haynes also teaches wherein the at least one additional thermally resistant layer (first protective layer) may be adhesively bonded ([0013]).
Regarding claim 33, JP’896 in view of Brenner and Haynes teach the vehicle according to claim 27 as described above. Brenner, which is relied upon for its teaching of the at least one additionally thermally resistant layer, does not explicitly teach wherein the at least one thermally resistant layer is partly or fully injection-molded and/or encapsulated with material of which the wall is made. However, the claim language is product-by-process claim language. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, Brenner does not teach the process of forming the alleged at least one additionally thermally resistant layer. However, Brenner teaches a “barrier layer” and the structure of a “layer” is held as being structurally equivalent to the claimed thermally resistant layer. 
Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show an non-obvious difference. See MPEP 2113. Regarding claim 39, JP’896 in view of Brenner and Haynes teach the vehicle according to claim 27 as described above. The combination of prior art references also necessarily teach the additional at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C as shown below.
As noted above, Haynes teaches various materials such as aluminosilicates. The present application lists silicates as a potential material for the at least one additional thermally resistant layer. The present application does not explicitly list which materials provided at [0019] of the instant PG-Pub are capable of “not burn[ing] at least up to a temperature of 1300ºC.” Thus, since Haynes teaches at least aluminosilicates which is a silicate consistent with the instant specification, the limitation is held to be met. In the alternative, if Applicant disagrees with this conclusion, then the claim lacks full scope of enablement under 35 U.S.C. §112(a).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Haynes (US20160211495A1), and further in view of CN’404 (CN207134404U).
Regarding claim 32, JP’896 in view of Haynes teaches the vehicle according to claim 27 as described above.
Neither JP’896 nor Haynes teach wherein the at least one thermally resistant layer is screwed and/or riveted to the wall.  
However, CN’404 teaches the deficient limitations. CN’404 relates to the design of a “battery box” having fireproof features (abstract) and is thus analogous art.
	CN’404 teaches wherein the at least one thermally resistant layer (fireproof layer 30, FIGS. 1-2; [035]) is screwed and/or riveted (“[t]he connection can be made by using a structural adhesive, and this type of connection has a relatively good sealing effect. In addition, other connection methods such as riveting, welding, bolting, and the like can be used.” ([033])) to the wall (battery box 20, FIGS. 1-2; [033]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 27 as taught by JP’896 in view of Haynes to have arrived at the claimed invention wherein the at least one thermally resistant layer is screwed and/or riveted to the wall because fasteners are convenient in construction and simple in their operation ([039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20190168037A1 teaches using an aluminum housing 152 with a layer of ceramic thermal barrier coating ([0052]) for a container housing li-ion batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721